The opinion of the court was delivered by
Reed, J.
This was an action brought by the plaintiffs as holders of a note made by Yineenzo Spagnuolo payable to the order of Irena Spagnuolo, his wife, and endorsed by the said Irena Spagnuolo.
The agreed state of the case shows the existence of the following facts: The note in question was endorsed by Irena Spagnuolo in the city of Newark, Essex county, New Jersey, her place of domicile, and was payable, as appears from its terms, at 23 Adams street, Newark, New Jersey. Irena Spagimolo was, at the time of the making of the note, and now is, the wife of Vincenzo Spagnuolo, the maker thereof, and the plaintiffs had notice of this fact. The endorsement of the note in question, made by the said Irena Spagnuolo, wife as aforesaid, was an accommodation endorsement, and no consideration moved, or benefit accrued to the said wife, or to her separate property by reason of said endorsement.
The note was actually presented for payment at No. 23 Adams street, Newark, New Jersey, and duly protested for non-payment on the day it became due, October 25th, 1907, and notice of non-payment was given to the endorser by mailing same to Irena Spagnuolo at No. 23 Adams street, Newark, New Jersey, with the postage prepaid.
The plaintiffs are partners in trade, trading under the firm name and style of Basilea & Calandra, and are the lawful owners of the note. This note was given to them for a hill of merchandise sold to 'Vincenzo Spagnuolo by the plaintiffs, and due and unpaid when this note was given. The note in question, after being executed and endorsed as aforesaid, was deposited by Yineenzo Spagnuolo in the United States mails in the post-office at Newark, New Jersey, in an envelope addressed to Basilea & Oalandra, No. 48 Harrison street, New York City, on August 26th, 1907, and was received by the plaintiffs at their said New York office in course of mail. This note was accompanied by a letter written by the said Yineenzo Spagnuolo to the plaintiffs, stating that the said *94note was enclosed in settlement, and trusting that it would be satisfactory.
The court, upon these facts, found a judgment in favor of the defendant.
In this ease the note made by the husband was endorsed by his wife. It was dated in New Jersey and made payable in New Jersey.
The only material particular in which the facts differ from the preceding ease is that the note, instead of being delivered by the husband personally to the holders, was deposited by the husband in the post-office at Newark, New Jersey, in an envelope addressed to the plaintiffs in New York City, and was received by them in course of mail.
Regardless of the effect of the transmission of the note by mail instead of a delivery in person by the husband in New York, we think, for the reasons given in the preceding case, the judgment should be affirmed.